Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US Patent No.: 8,872,149, from hereinafter “Hsieh”) in view of Ha (US Pub. No.: 2019/0036014), and further in view of Liao et al. (2015/0147864, from hereinafter “Liao”).



Re Claim 1, Hsieh discloses in Fig. 4 and (col. 9, ln 1 – col. 11, ln 22), a semiconductor structure,  
a resistance random access memory (RRAM 400);
a first spacer (455) located at two sides of the RRAM;
a second spacer (460) located outside the first spacer; and
a third spacer (445) located outside the second spacer.

Hsieh fails to disclose:
wherein the second spacer comprises metal material or metal oxide material.

However, Ha discloses in Fig. 1D:
wherein spacer 240A comprises metal material or metal oxide material [0097].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

Hsieh also fails to disclose:
a top surface of the first spacer is completely covered by the second spacer.

However, Liao discloses:
a top surface of the first spacer (first spacer 1001) is completely covered by the second spacer (second spacer 1201).
Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

In addition, Hsieh fails to disclose:
	wherein a top surface of the second spacer and a top surface of the third spacer are disposed on a same level.

However, as disclosed above, Hsieh discloses a top surface of the first spacer is completely covered by the second spacer, and the first and second spacers are disposed on the same level. Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique, i.e. disposing the second and third spacers on the same level, was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).


Re Claim 11, Hsieh discloses in Figs. 4 and 6A-6I, a manufacturing method of a semiconductor structure, comprising:
providing a resistive random access memory (RRAM 400);
forming a first spacer (455) on both sides of the resistance random access memory;
forming a second spacer (460) outside the first spacer; and
forming a third spacer (445) outside the second spacer.


Hsieh fails to disclose:
wherein the second spacer comprises metal material or metal oxide material.

However, Ha discloses in Fig. 1D:
wherein spacer 240A comprises metal material or metal oxide material [0097].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

Hsieh also fails to disclose:
a top surface of the first spacer is completely covered by the second spacer.

However, Liao discloses:
a top surface of the first spacer (first spacer 1001) is completely covered by the second spacer (second spacer 1201).

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).



In addition, Hsieh fails to disclose:
	wherein a top surface of the second spacer and a top surface of the third spacer are disposed on a same level.

However, as disclosed above, Hsieh discloses a top surface of the first spacer is completely covered by the second spacer, and the first and second spacers are disposed on the same level. Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique, i.e. disposing the second and third spacers on the same level, was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).


Re Claims 2 and 12, Hsieh discloses, wherein the material of the first spacer comprises silicon nitride (col. 10, ln 31-53).

Re Claims 3 and 13, Hsieh, wherein the material of the third spacer comprises silicon oxide (Col. 10, ln 31-53).

Re Claims 4 and 14, Hsieh fails to disclose, wherein the material of the second spacer comprises titanium, titanium nitride, titanium oxide, tantalum, tantalum nitride, aluminum nitride and aluminum oxide.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

Re Claims 5 and 15, Hsieh discloses in Fig. 4, further comprising a contact structure (470, 475) located on a top surface of the resistance random access memory and electrically connected with the resistance random access memory.

Re Claims 6 and 16, Hsieh discloses in Fig. 4, wherein the top surface of the resistive random access memory and a top surface of the second spacer are aligned with each other.

Re Claims 7 and 17, Hsieh fails to disclose, wherein the top surface of the resistive random access memory is lower than a top surface of the second spacer.

Re Claims 8 and 18, Hsieh discloses in Fig. 4, wherein the second spacer covers part of the first spacer when viewed in a vertical direction.

Re Claims 9 and 19, Hsieh fails to disclose, wherein a thickness of a part of the second spacer covering the first spacer is between 20 nm and 60 nm.
However, Hsieh discloses the thickness of the second spacer is between 1 nm and 5 nm.



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Re Claims 10 and 20, Hsieh discloses in Fig. 4, further comprising a dielectric layer (465) covering the third spacer, wherein the material of the dielectric layer comprises an ultra-low dielectric constant material (col. 10, ln 54-65).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARVIN PAYEN/Primary Examiner, Art Unit 2816